Citation Nr: 0838453	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  05-21 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date earlier than August 11, 1997 
for the grant of service connection for left Achilles 
tendonitis.


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from December 1971 to December 
1977.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  

In May 2008 the Board remanded the case for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims ("the 
Court") held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand.  It was further held that where 
the remand orders of the Board are not complied with, the 
Board errs in failing to insure compliance.  The Court also 
noted that its holdings in that case are precedent to be 
followed in all cases presently in remand status.  Id.

In a Board remand of May 2008 the RO was requested to issue a 
statement of the case (SOC) on the issue of entitlement to an 
effective date earlier than August 11, 1997 for the grant of 
service connection for left Achilles tendonitis.  The Board 
noted that the veteran submitted a notice of disagreement in 
March 2005 with regards to the RO's denial of February 2005 
for an earlier effective date for the grant of service 
connection of left Achilles tendonitis, however, no statement 
of the case had been issued regarding that issue.  
Unfortunately, while it appears that the claim file was sent 
to the RO for the issuance of the SOC, the claim file has 
been returned to the Board without any further action from 
the RO.  An SOC was not issued.  Therefore, the Board finds 
that the RO did not comply with the Board's order and 
unfortunately, this case must be remanded once again.  

Accordingly, the case is REMANDED for the following action:

The RO should issue the appellant a 
statement of the case on the issue of 
entitlement to an earlier effective 
date for the grant of service 
connection for left Achilles tendonitis 
pursuant to 38 C.F.R. § 19.26 (2008).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




